PER CURIAM.
Appellant was convicted of the crime of manufacturing intoxicating liquor. His attorneys insist there was introduced upon his trial no evidence connecting him with the alleged offense. The Attorney General very frankly states in his brief “that there was no evidence which showed or tended to show that the appellant was on the premises at the time the liquor submitted in evidence was manufactured, or that the devices for manufacturing the liquor belonged to him, and the evidence failed to show any knowledge on the part of the appellant that intoxicating liquor was being manufactured on the premises. . . . We are forced to admit that there is no testimony on which to base a verdict of guilty of manufacturing intoxicating liquor.” The motion of appellant (based upon the above' admission of the Attorney General, which the record seems to support) to reverse and remand, with instructions to dismiss the case, is granted.